                                           Case 3:21-cv-03496-VC Document 44 Filed 08/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11     SURGICAL INSTRUMENT SERVICE                     Case No. 21-cv-03496-VC (LB)
                                         COMPANY, INC., et al.,
                                  12
Northern District of California




                                                       Plaintiffs,
 United States District Court




                                                                                         PROCEDURAL DISCOVERY ORDER
                                  13
                                                 v.                                      Re: ECF No. 42
                                  14
                                         INTUITIVE SURGICAL, INC.,
                                  15
                                                   Defendant.
                                  16     LARKIN COMMUNITY HOSPITAL,
                                                                                        Case No. 21-cv-03825-VC (LB)
                                  17                   Plaintiff,
                                  18             v.
                                  19     INTUITIVE SURGICAL, INC.,
                                  20                   Defendant.
                                  21     KALEIDA HEALTH ,
                                                                                        Case No. 21-cv-05266-VC (LB)
                                  22                   Plaintiff,
                                  23             v.
                                  24     INTUITIVE SURGICAL, INC.,
                                  25                   Defendant.
                                  26
                                  27

                                  28

                                       ORDER – No. 21-cv-03496-VC (LB)
                                            Case 3:21-cv-03496-VC Document 44 Filed 08/13/21 Page 2 of 2




                                   1       FRANCISCAN ALLIANCE, INC. ET AL                   Case No. 21-cv-05198-VC (LB)

                                   2                     Plaintiff,
                                   3              v.
                                   4       INTUITIVE SURGICAL, INC.,
                                   5                     Defendant.
                                   6

                                   7        The district judge referred all discovery matters to the undersigned.1 Discovery has been stayed
                                   8   pending adjudication of Motion to Dismiss. For discovery purposes, the parties must comply with
                                   9   the undersigned’s standing order (attached). The dispute procedures in it require, among other
                                  10   things, that if a meet-and-confer by other means does not resolve the parties' dispute, lead counsel
                                  11   for the parties must meet and confer in person (if counsel are local) and then submit a joint letter
                                  12   brief with information about any unresolved disputes. The letter brief must be filed under the Civil
Northern District of California
 United States District Court




                                  13   Events category of “Motions and Related Filings > Motions – General > Discovery Letter Brief.”
                                  14   After reviewing the joint letter brief, the court will evaluate whether future proceedings are
                                  15   necessary, including any further briefing or argument.
                                  16        IT IS SO ORDERED.
                                  17        Dated: August 13, 2021
                                  18                                                    ______________________________________
                                  19                                                    LAUREL BEELER
                                                                                        United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                        Minute Entry – ECF No. 42. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 21-cv-03496-VC                        2
